UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:-001-33810 AMERICAN PUBLIC EDUCATION, INC. (Exact name of registrant as specified in its charter) Delaware 01-0724376 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 111 West Congress Street Charles Town, West Virginia 25414 (Address, including zip code, of principal executive offices) (304)724-3700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x The total number of shares of common stock outstanding as of August1, 2014 was 17,254,234. AMERICAN PUBLIC EDUCATION, INC. FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1.Financial Statements 3 Item2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item3.Quantitative and Qualitative Disclosures About Market Risk 19 Item4.Controls and Procedures 19 PART II – OTHER INFORMATION Item1.Legal Proceedings 20 Item1A.Risk Factors 20 Item2.Unregistered Sales of Equity Securities and Use of Proceeds 21 Item3.Defaults Upon Senior Securities 22 Item4. Mine Safety Disclosures 22 Item5.Other Information 22 Item6.Exhibits 22 SIGNATURES 23 2 PART I – FINANCIAL INFORMATION Item1. Financial Statements AMERICAN PUBLIC EDUCATION, INC. Consolidated Balance Sheets (Current Period Unaudited) (In thousands) As of June 30, As of December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $19,158 in 2014 and $13,175 in 2013 Prepaid expenses Income tax receivable Deferred income taxes Total current assets Property and equipment, net Notes receivable Investments Goodwill Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue and student deposits Total current liabilities Deferred income taxes Total liabilities Commitments and contingencies (Notes 2, 8) Stockholders’ equity: Preferred stock, $.01 par value; Authorized shares - 10,000; no shares issued or outstanding — — Common stock, $.01 par value; Authorized shares - 100,000; 17,254 issued and outstanding in 2014; 17,578 issued and outstanding in 2013 Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 AMERICAN PUBLIC EDUCATION, INC. Consolidated Statements of Income (Unaudited) (In thousands, except share and per share amounts) Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) Revenues $ Costs and expenses: Instructional costs and services Selling and promotional General and administrative Depreciation and amortization Total costs and expenses Income from operations before interest income and income taxes Interest income, net 98 88 Income before income taxes Income tax expense Equity investment income/(loss), net of taxes 42 2 (1 ) (46 ) Net income $ Net Income per common share: Basic $ Diluted $ Weighted average number ofcommon shares: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 AMERICAN PUBLIC EDUCATION, INC. Consolidated Statements of Cash Flows (Unaudited) (In thousands) Six Months Ended June 30, (Unaudited) Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Investment loss 1 46 Deferred income taxes (1,337 ) Other 60 Changes in operating assets and liabilities: Accounts receivable, net of allowance for bad debt Prepaid expenses and other assets (261 ) (599 ) Income tax receivable Accounts payable (248 ) (8,546 ) Accrued liabilities (8,307 ) Income taxes payable — Deferred revenue and student deposits (1,613 ) 33 Net cash provided by operating activities Investing activities Capital expenditures (9,215 ) (10,921 ) Equity investment (1,630 ) (4,000 ) Note receivable (380 ) — Capitalized program development costs and other assets (951 ) (163 ) Net cash used in investing activities (12,176 ) (15,084 ) Financing activities Cash paid for repurchase of common stock (15,756 ) (7,794 ) Cash received from issuance of common stock Excess tax benefit from stock-based compensation Net cash used in financing activities (15,068 ) (6,341 ) Net increase/(decrease)in cash and cash equivalents (5,019 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Income taxes paid $ $ The accompanying notes are an integral part of these consolidated financial statements 5 AMERICAN PUBLIC EDUCATION, INC. Notes to Consolidated Financial Statements 1. Nature of the Business American Public Education, Inc., or APEI, which together with its subsidiaries is referred to as the “Company”, is a provider of online and campus-based postsecondary education to approximately 112,000 students through the operations of two subsidiaries: ●
